Citation Nr: 0528109	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-32 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture to the right fifth finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Newark, 
New Jersey, which denied a compensable evaluation for 
residuals of a fracture of the right fifth finger.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in May 2005.  A transcript 
of that hearing has been associated with the claims file.  

On the occasion of the aforementioned hearing, the veteran 
appeared to be raising the issue of service connection for 
the right ring finger.  This issue has not been developed for 
appellate review and, accordingly, is referred to the RO for 
appropriate action.  


FINDING OF FACT

1.  VA has and obtained all relevant evidence needed for an 
equitable disposition of, and adequately notified the veteran 
of the evidence necessary to substantiate, the issue 
addressed in this decision.

2.  The veteran's service-connected right fifth finger 
disability is manifested by a healed fracture, complaints of 
pain and full range of motion.  The right fifth finger also 
does not present x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.




CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
fracture of the right fifth finger have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The veteran has been informed of the evidence needed to show 
his entitlement to an increased evaluation via a RO duty to 
assist letter issued in May 2003, the July 2003 rating 
decision, and the October 2003 statement of the case (SOC).  
In addition, the RO's duty to assist letter issued in May 
2003, and the October 2003 SOC also provided the veteran with 
specific information concerning the VCAA and specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  Thus, no 
further notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Sup. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  He was afforded a hearing 
before the undersigned Veterans Law Judge and testimony from 
this hearing is associated with the claims file.  Thus, the 
Board finds that no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

II.  Increased Rating

The veteran contends that his service-connected residuals of 
a fracture of the right fifth finger are more disabling than 
currently evaluated.  In a November 2001 rating decision, the 
veteran was granted service connection and a zero percent 
disability evaluation for the residuals of right fifth finger 
fracture, under Diagnostic Code 5227, effective June 2001.  
In April 2003 the veteran filed his claim for an increased 
rating for the right fifth finger fracture, which was denied 
by the RO in a July 2003 rating decision.  The veteran 
appealed this decision.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue involving the 
hand that is now before the Board, the appeal does not stem 
from the veteran's disagreement with an evaluation assigned 
in connection with the original grant of service connection, 
and the potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, are not for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Unlisted conditions are rated by analogy to a listed 
condition with similarly affected functions, anatomical 
localization, and symptomatology.  38 C.F.R. § 4.20 (2005). 
In this instance, the veteran's disability has been rated by 
analogy to ankylosis of the right fifth finger.  The 
applicable rating criteria is under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227, which assigns a noncompensable 
disability rating for unfavorable or favorable ankylosis of 
the ring or little finger.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2005).  Consideration is to be 
given to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  See id., Note.

The Board has also considered the rating criteria used for 
limitation of range of motion of individual digits found at 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2005).  Under 
Diagnostic Code 5230, any limitation of motion of the little 
finger is also rated as noncompensably disabling.  

The Board shall also consider whether the veteran's 
disability should be rated under Diagnostic Code 5010. The 
rating criteria for evaluating traumatic arthritis is set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  
Under that diagnostic code, traumatic arthritis is to be 
evaluated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups.  
Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The 20 and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  See id., Note (1).

With respect to the evidence of record, the evidence shows 
the veteran has been receiving medical treatment at various 
VA Medical Centers (VAMCs), in East Orange, for various 
health problems during 2003.  The records from March and 
April 2003 do not discuss any right hand problems.

In addition, the evidence includes a May 2003 VA examination 
report.  This examination gave a history of the veteran 
having injured his little finger when a dresser drawer fell 
on it and his ring finger.  He was splinted due to fracture 
of the fifth digit phalanx.  He was seen the next day and the 
laceration of the ring and little finger was dressed.  He 
complained that he could not straighten his little finger 
since the injury.  He had numbness in the right hand in cold 
weather.  There was no history of treatment, flare ups or use 
of a brace.  There was no history of surgery, dislocation or 
inflammatory arthritis.  There was no effect of the condition 
on the veteran's usual occupation.  He was independent in all 
activities of daily living (ADL's) including writing, feeding 
and holding objects.  He was a warehouse operator.  He was 
right hand dominant.  

On examination, he had mild deficit of the abductor of the 
ring and little finger and some soft flexion deformity of the 
proximal interphalangeal joint (PIP) joint of the ring and 
little finger, with sensory deficit in the ulnar-innervated 
finger which was due to ulnar nerve palsy, which was 
unrelated to the right hand service injury.  There was no 
additional limitation due to pain, weakness or fatigue.  
There was no painful motion, edema, effusion, instability, 
weakness or redness.  There was tenderness of the left ring 
and little finger.  There was no ankylosis.  An X-ray was 
taken to rule out old fracture.  The diagnosis was fracture 
fifth finger, distal interphalangeal joint which has healed 
well.  DJD or D/P of fifth finger, deviated medially or 
hypoplusti.  The examiner commented that the veteran had 
ulnar nerve palsy in the right hand which was unrelated to 
the service-connected little finger.  

VA treatment records from East Orange from May 2003 to 
October 2003 reveal treatment for various health problems.  
Among these records is a June 2003 entry which reflects that 
he was referred to a hand specialist for right hand nerve 
damage said to have occurred during service.  He had 
intermittent violaceous discoloration of the digits #4-5 of 
the right hand accompanied by some numbness.  Examination of 
the hand yielded no paresthesias, Tinels/Phalens negative and 
no sensory deficits.  An assessment of ulnar neuropathy right 
hand versus Raynaud's was made.  In October 2003 he was 
consulted for right hand complaints that again included 
intermittent discoloration of the 4th and 5th digits of the 
right hand with pain and numbness, with the pain sometimes 
throbbing.  Neurological evaluation yielded frequent 
numbness/tingling involving the 4th and 5th digits, with 
positive Tinel's on the right side.  The diagnosis was ulnar 
neuropathy right hand versus Raynaud's.  Later in the month, 
he discussed the right hand examination with another VA 
provider, who took steps to schedule a neurological 
consultation.  

The veteran's May 2003 Travel Board hearing testimony 
revealed complaints that the right little finger had 
stiffness, weakness and swelling during the course of the day 
although he denied an actual diagnosis of arthritis.  He 
testified that the swelling was daily and that his finger 
also became numb during weather changes.  He also testified 
about a lot of discomfort and pain in his right hand.  He 
testified that his pain radiated to the whole hand and 
involved other fingers.  He testified that sometimes writing 
caused sharp pain in his hand.  He also testified that the 
injury to the right little finger caused weakness in the 
whole hand.  

Upon a review of the record, the Board finds that the 
evidence does not support the award of a compensable 
evaluation for the service-connected residuals of a fracture 
to the right 5th finger.  Under the rating criteria, 
Diagnostic Code 5227 for ankylosis of the fifth digit of 
either hand, ankylosis-unfavorable or favorable-is rated as 
noncompensably disabling.  Thus, this code does not provide a 
basis for a greater award.  Extremely unfavorable ankylosis, 
which contemplates all joints of the finger being in 
extension or extreme flexion, or with rotation and angulation 
of bones, is ratable as amputation, but as noted above, such 
a problem is not evident in the veteran's case, in which the 
May 2003 VA examination showed no evidence of ankylosis.  He 
has only one joint affected, and there is no rotation or 
angulation of bones.  Moreover, while there is a painful 
neurological disability affecting the whole hand, including 
the right fifth finger, this is shown to be due to a 
nonservice connected problem most recently diagnosed as ulnar 
neuropathy versus Raynaud's.  

Under Diagnostic Code 5230, any limitation of motion of the 
little finger is also rated as noncompensably disabling.  A 
higher rating is also not warranted under this code.  Thus 
even if loss of motion were shown, a compensable evaluation 
would not be warranted.  The Board notes that the VA 
examination of May 2003 revealed no additional limitation of 
motion of the right fifth finger, even due to pain, fatigue 
or weakness.  

In addition, for an increased rating of 10 percent under 
Diagnostic Codes 5003 and 5010, in the absence of a 
compensable rating for loss of motion, there must be x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2004).  However, the evidence does not show 
the service-connected left 5th finger has x-ray involvement 
of 2 or more minor joint groups or 2 or more major groups.  
Thus a higher rating under this Diagnostic Code is not for 
application in this case.  

In arriving at this conclusion, the Board has considered the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45, 4.59 and finds that a compensable 
rating is not warranted under these provisions.  As noted 
above, there was no functional impairment that can be 
attributed to pain, fatigue and weakness of the service-
connected finger.  The dominant complaints of pain, weakness 
and numbness involving the right hand are attributable to 
nonservice-connected pathology.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra, 8 Vet. App. at 204-7.

For the foregoing reasons, the Board finds that the 
noncompensable rating assigned for the veteran's residuals of 
a fracture to the right finger is appropriate, and thus, an 
increased rating is denied.  As the preponderance of the 
evidence is not in favor of the veteran's claim, the claim 
must be denied. The doctrine of reasonable doubt is for 
application in this case.  See 38 U.S.C.A. §§ 5103A, 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005) are warranted.  
In the instant case, however, there has been no showing that 
the veteran's service-connected disability alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected disability, the Board 
finds that such impairment is contemplated in the disability 
rating assigned.  The Board also finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

The applicable rating criteria contemplate higher ratings, 
but the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above. Therefore, for the reasons discussed above, 
referral for consideration for extra-schedular evaluations is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for residuals of a fracture to the right 
fifth finger is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


